279 So. 2d 99 (1973)
Edward BLACKMAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 72-1418.
District Court of Appeal of Florida, Third District.
June 12, 1973.
Phillip A. Hubbart, Public Defender and John Lipinski, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and William L. Rogers, Asst. Atty. Gen., for appellee.
Before BARKDULL, C.J., and CHARLES CARROLL and HENDRY, JJ.
PER CURIAM.
On appeal from conviction of unlawful possession of a narcotic drug and a barbiturate the appellant contends the judgment should be reversed because of a remark made by the prosecutor in closing argument. An objection made thereto at trial by defendant's counsel was sustained by the court. Considered in light of the evidence in the case the challenged remark of the prosecutor did not constitute harmful error. Under § 924.33 it is provided that a judgment should not be reversed unless the appellate court is of the opinion after examination of all of the appeal papers that error was committed which injuriously affected the substantial rights of the appellant. See Cornelius v. State, Fla. 1950, 49 So. 2d 332.
Affirmed.